
	
		II
		111th CONGRESS
		2d Session
		S. 3273
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2010
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a program to provide southern border
		  security assistance grants, to authorize the appointment of additional Federal
		  judges in States along the southern border, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Southern Border Security
			 Assistance Act.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)The United States
			 and Mexico have recently experienced a significant increase in violence along
			 the international border between the 2 countries.
				(2)The international
			 border between the United States and Mexico is being used as a gateway for drug
			 cartels and criminal enterprises that are illegally trafficking guns, people,
			 and drugs.
				(3)The partnership
			 between the United States and Mexican governments is critical—
					(A)to address recent
			 border violence; and
					(B)to ensure the
			 continued flow of legitimate cross-border commerce, traffic and trade.
					(4)The national
			 security of the United States is paramount.
				(5)While it is the
			 job of the Federal Government to protect national security by securing our
			 Nation’s borders, State, local, and tribal law enforcement entities also
			 provide the first line of defense on the border and are critical first
			 responders to national security or public safety threats.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)providing
			 financial assistance for law enforcement initiatives with our Mexican partners
			 is important; and
				(2)in addition to
			 such assistance, Congress must provide immediate resources and equipment to
			 State and local law enforcement entities that are currently responding to
			 border violence and criminal activities on a daily basis.
				3.DefinitionsIn this Act:
			(1)Law enforcement
			 entityThe term law enforcement entity means an
			 entity that—
				(A)is a State,
			 county, or city agency, a State or local police or sheriff department or
			 association, or a subdivision thereof;
				(B)operates within
			 100 miles of the international border between the United States and Mexico;
			 and
				(C)employs personnel
			 on a full- or part-time basis to engage in the prevention, detection, or
			 investigation of violations of the criminal laws of the United States.
				(2)Southern border
			 regionThe term Southern Border Region refers to
			 counties that are located—
				(A)within 100 miles
			 of the international border between the United States and Mexico; and
				(B)in the States of
			 Arizona, California, New Mexico, and Texas.
				4.Border Security
			 Assistance Grants
			(a)Authority
				(1)In
			 generalThe Secretary of Homeland Security, in consultation with
			 State and local law enforcement entities, is authorized to award border
			 security assistance grants to law enforcement entities located in the Southern
			 Border Region for the purposes described in subsection (b).
				(2)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to law
			 enforcement agencies located in a county that is located within 25 miles of the
			 international border between United States and Mexico.
				(b)PurposesTo
			 address drug trafficking, smuggling, and border violence, a grant awarded under
			 subsection (a) shall be used—
				(1)to obtain law
			 enforcement equipment and tools, including secure 2-way communication devices,
			 portable laptops and office computers, license plate readers, unmanned aerial
			 vehicles, unmanned aircraft systems (UAS), manned aircraft, cameras with night
			 viewing capabilities, and any other appropriate law enforcement
			 equipment;
				(2)to hire
			 additional personnel, including administrative support personnel, dispatchers,
			 and jailers, and to provide overtime funding for such personnel;
				(3)to purchase law
			 enforcement vehicles;
				(4)to provide for
			 high performance aircrafts and helicopters for border surveillance and other
			 critical mission applications and operational and maintenance costs associated
			 with such craft;
				(5)to provide for
			 critical power generation systems, infrastructure, and technological upgrades
			 to support State and local data management systems and fusion centers;
			 or
				(6)to provide for
			 specialized training and for direct operating expenses associated with
			 detecting and prosecuting drug trafficking, human smuggling, and other illegal
			 activity or violence that occurs at or near the international border between
			 the United States and Mexico.
				(c)Application
				(1)RequirementA
			 law enforcement entity seeking a grant under subsection (a), or a nonprofit
			 organization or coalition acting as an agent for 1 or more such law enforcement
			 entities, shall submit an application to the Secretary that includes the
			 information described in paragraph (2) at such time and in such manner as the
			 Secretary may require.
				(2)ContentAn
			 application submitted under paragraph (1) shall include—
					(A)a description of
			 the activities to be carried out with a grant awarded under subsection
			 (a);
					(B)if equipment will
			 be purchased with the grant, a detailed description of the type and quantity of
			 such equipment and of the personnel who will receive such equipment;
					(C)a description of
			 the need of the law enforcement entity for the grant, including a description
			 of the inability of the entity to carry out the proposed activities without the
			 grant; and
					(D)an assurance that
			 the entity will, to the extent practicable, seek, recruit, and hire members of
			 racial and ethnic minority groups and women in the entity's law enforcement
			 positions.
					(d)Review and
			 award
				(1)ReviewNot
			 later than 90 days after the date an application submitted under subsection (c)
			 is received by the Secretary, the Secretary shall review and approve or reject
			 the application.
				(2)Award of
			 fundsSubject to the availability of appropriations, not later
			 than 45 days after the date an application is approved under paragraph (1), the
			 Secretary shall provide the grant funds to the applicant.
				(3)PriorityIn
			 distributing grant funds under this subsection, priority shall be given to
			 high-intensity areas for drug trafficking, smuggling, and border
			 violence.
				5.Additional
			 district judges for border States
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
				(1)4 additional
			 district judges for the district of Arizona;
				(2)4 additional
			 district judges for the central district of California;
				(3)4 additional
			 district judges for the eastern district of California;
				(4)2 additional
			 district judges for the northern district of California;
				(5)1 additional
			 district judge for the district of New Mexico;
				(6)1 additional
			 district judge for the eastern district of Texas;
				(7)2 additional
			 district judges for the southern district of Texas; and
				(8)1 additional
			 district judge for the western district of Texas.
				(b)Temporary
			 judgeshipsThe President shall appoint, by and with the advice
			 and consent of the Senate—
				(1)1 additional
			 district judge for the district of Arizona;
				(2)1 additional
			 district judge for the central district of California;
				(3)1 additional
			 district judge for the northern district of California; and
				(4)1 additional
			 district judge for the district of New Mexico.
				(c)VacanciesFor
			 each of the judicial districts named in subsection (b), the first vacancy
			 arising on the district court at least 10 years after a judge is first
			 confirmed to fill the temporary district judgeship created in that district
			 pursuant to subsection (b) shall not be filled.
			(d)Existing
			 judgeshipsThe existing judgeships for the district of Arizona
			 and the district of New Mexico authorized under section 312(c) of the 21st
			 Century Department of Justice Appropriations Authorization Act (Public Law
			 107–273, 116 Stat. 1758), as of the effective date of this Act, shall be
			 authorized under section 133 of title 28, United States Code, and the
			 incumbents in those offices shall hold the office under section 133 of title
			 28, United States Code.
			(e)Conforming
			 amendmentsThe table contained in section 133(a) of title 28,
			 United States Code, is amended—
				(1)in the item
			 relating to the district of Arizona, by striking 12 and
			 inserting 17;
				(2)in the item
			 relating to the central district of California, by striking 27
			 and inserting 31;
				(3)in the item
			 relating to the eastern district of California, by striking 6
			 and inserting 10;
				(4)in the item
			 relating to the northern district of California, by striking 14
			 and inserting 16;
				(5)in the item
			 relating to the district of New Mexico, by striking 6 and
			 inserting 8;
				(6)in the item
			 relating to the eastern district of Texas, by striking 7 and
			 inserting 8;
				(7)in the item
			 relating to the southern district of Texas, by striking 19 and
			 inserting 21; and
				(8)in the item
			 relating to the western district of Texas, by striking 13 and
			 inserting 14.
				6.Authorization of
			 appropriations
			(a)Grant
			 fundingThere is authorized
			 to be appropriated $300,000,000 for the 2-year period ending on September 30,
			 2012, for grants issued under section 4.
			(b)Judicial
			 fundingThere are authorized to be appropriated to the Attorney
			 General for each of the fiscal years 2011 through 2013 such sums as may be
			 necessary to carry out section 5, including the hiring of necessary attorney
			 and administrative support staff.
			
